Citation Nr: 0827463	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, 
including acantholytic dyskeratosis dermatitis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1982 until 
April 1986.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
In the instant case, the veteran's claim was previously 
denied because his in-service impetigo of the knees was found 
to be acute and transitory of nature in a May 1987 rating 
decision.  However, the veteran has submitted a new diagnosis 
for a new claim, for acantholytic dyskeratosis dermatitis, as 
indicated in his April 2008 VA Form 646.  As such, these two 
claims involve two distinctly different diagnoses, and rest 
on different, distinct factual bases.  The current claim must 
be considered independently, as a separate and distinct 
claim.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's skin disorder, including acantholytic dyskeratosis 
dermatitis, is related to his active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a skin disorder, including acantholytic dyskeratosis 
dermatitis, have not been met.  38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
May 2007, the RO provided the veteran with notices of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  He has 
submitted statements and was provided an opportunity to set 
forth his contentions before a Veterans Law Judge, but failed 
to appear for his scheduled hearing.

A VA examination was arranged for the veteran in December 
2006.  The veteran failed to appear for his examination.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. Because the 
current appeal arises from an original claim of entitlement 
to service connection, this claim will be decided based upon 
the available evidence of record. 38 C.F.R. § 3.655(b).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The veteran essentially contends, as indicated in his April 
2008 VA Form 646, that his skin disorder, including 
acantholytic dyskeratosis dermatitis, developed while he was 
on active duty and is of a chronic nature.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records are generally silent as 
to any diagnosis of or treatment for a skin disorder, except 
for a June 1984 record.  The June 1984 record noted that the 
veteran complained of "bumps" on his knees.  The veteran 
was diagnosed with impetigo.  However, subsequent records, 
including a February 1985 record that specifically included 
an examination of the veteran's knee, did not note the 
presence of or treatment for any type of skin disorder.  

The veteran's record is silent as to any kind of skin 
disorder for years after service.  His VA outpatient 
treatment records generally indicate treatment for skin 
disorders, but do not associate his disorders to service. 

One of the earliest indications of a skin disorder of record 
following service is a December 1992 VA medical report noting 
that the veteran had acne on his upper back and a thick, 
raised rash on his elbows and knees.  Acne of the upper back, 
and psoriasis of the elbows and knees was noted by the 
examiner, but no opinion as to the etiology of his skin 
disorders was provided and no further records of a skin 
disorder were noted for many subsequent years.  

 A May 2002 dermatology clinic record noted complaints of 
pruritic eruption for twenty years.  The veteran complained 
of itchy skin rashes on his elbows, knees, hands, back, and 
penis.  A previous test of his skin rash found an allergy to 
a rubber component.  The examiner found his bilateral wrists 
to have eczematous patches with microvesicles, his bilateral 
elbows to have hyperpigmented plaques, his upper back to have 
eczematous patches, and his penis to have an eczematous patch 
with weeping.  The veteran was diagnosed with allergic 
contact dermatitis.  

A June 2003 dermatology clinic record reported that the 
veteran claimed a history of dyshidrotic eczema.  The veteran 
indicated that the disease was well-controlled with only 
periodic use of ointment and no flare ups in the last 2 
months.  The examiner found no evidence of erythema, scaling, 
or vesicle formation.  The examiner also noted that the 
veteran's skin disorder did not limit the veteran in his 
activities and would not be a threat to his coworkers.  

The veteran has been diagnosed with various skin disorders 
over the years, including folliculitis, acne vulgaris, and 
eczema with post inflammatory hyperpigmentation, in July 2004 
and April 2005 VA outpatient treatment records.  Acantholytic 
dyskeratosis dermatitis, which the veteran is currently 
claiming, was diagnosed in a September 2004 VA record, and 
was treated with an ointment. 

A VA examination was scheduled for the veteran in November 
2006; however, the veteran failed to report for the 
examination.  Since the current appeal arises from an 
original claim of entitlement to service connection, this 
claim will be decided based upon the available evidence of 
record. 38 C.F.R. § 3.655(b).

While the service medical records document had a single 
incident of a skin disorder during service, such symptoms 
appeared to be acute and transitory in nature and were not 
found subsequently in the veteran's record.  Although the 
evidence of record indicates that the veteran is currently 
diagnosed with skin disorders, including acantholytic 
dyskeratosis dermatitis, there is no evidence of record to 
support the veteran's contention that it is related to his 
service or specifically to his single report symptoms of a 
skin disorder during service.

The veteran has submitted personal statements and has 
reported to his examiner that he has a long history of skin 
disorders that had persisted since service.  However, this is 
not competent medical evidence of the etiology of any of his 
skin disorders.  



The only evidence provided as to the veteran's claim is his 
belief that his skin disorders, including acantholytic 
dyskeratosis dermatitis, are somehow related to his service, 
including the single record of treatment for "bumps" on his 
knees.  Although the veteran can provide testimony as to his 
own experiences and observations, the factual questions of if 
any of the veteran's skin disorders can be attributed to his 
service, is a medical question, requiring a medical expert.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  

Although the veteran is diagnosed with multiple skin 
disorders, including acantholytic dyskeratosis dermatitis, 
there is no probative medical or credible lay evidence to 
show that he had any of those claimed disorders during 
service or due to service.  The June 1984 record of a skin 
disorder was for impetigo, which the veteran is not currently 
diagnosed with having and which was not evident in subsequent 
service medical records.  The record thus indicates that it 
was an acute and transitory disorder.  There is no medical 
evidence of record that he had any of his claimed disorders 
for years after service.  Additionally, the May 2002 VA 
examiner found the skin disorder present at that time to be 
due to allergic contact.  There is no medical nexus evidence 
to support a connection between service and his diagnosed 
disorders.  

As noted above, the veteran was advised of the need to submit 
medical evidence demonstrating a nexus between the claimed 
current disorder and service by way of the VCAA letter 
provided to him, but failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by VA, 38 U.S.C.A. § 5107(a).  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for service 
connection for a skin disorder, including acantholytic 
dyskeratosis dermatitis, is denied.  



ORDER

Service connection for a skin disorder, including 
acantholytic dyskeratosis dermatitis, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


